WALLACE, JUDGE:
The claimant filed this action to recover for damages to a 1978 Royal Delta 88 Oldsmobile which occurred when Valerie DeGiovanni, daughter of the claimant’s insured, was operating the insured’s automobile on June 20, 1978, while traveling from Lancaster, Ohio, to Blackwater Falls, West Virginia, on a vacation.
Valerie DeGiovanni testified that she had planned to spend the night in Parkersburg, West Virginia. As she was proceeding in a westerly direction on East Street in Parkersburg at approximately 6:00 p.m., she passed through a viaduct when “... the car just dudded down.” As a result of the jolt to the vehicle, a hubcap came off a wheel and bounced against the vehicle, and the right front tire was ruptured. She did not see a hole in the road at the time of impact, nor did she return to the place of the accident after stopping the vehicle. Damages to the automobile were in the amount of $940.27.
The witness for the Department of Highways, Jaroslav Simacek, an assistant foreman, testified that he was responsible for patching *274holes on the city streets, such as East Street, as part of the maintenance function of the respondent. He also testified that as part of his routine, he would travel the primary city streets at least three days a week for the purpose of patching holes as soon as they appeared in the street.
The evidence in this claim fails to establish negligence on the part of the respondent. To establish negligence, there must be proof that the respondent had actual or constructive notice of the defect in the road. Accordingly, the Court disallows this claim.
Claim disallowed.